Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Status of Claims
Claims 1-2, 4, 8-15, 19-21, 28-29, and 37 are rejected.
Claims 3,5-7 ,16-18,22-27,and 30-36 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 8-15, 19-21, 28-29, and 37 have been considered but are moot because the new ground of rejection does not rely on the combination of references in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2, 4, 8-11,13, 15, 19-21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawatari et al. (US 2014/0133120 A1 hereinafter Sawatari).
Regarding claim 1, Sawatari discloses a component carrier (Fig.1), comprising: a core (11a) having a recess(11a1); an electronic component (12) arranged in the recess (11a1), wherein a bottom main surface of the electronic component is flush with a bottom main surface of the core ( top of 12b is flush with top of 11a); a laminated electrically insulating sheet  (11g)covering at least part of a top main surface of the core (bottom surface of 11a), covering 

Regarding claim 2, Sawatari discloses component carrier (Fig.1), comprising: a core (11a) having a recess (recess 11a1 within 11a); an electronic component (12) arranged in the recess; a laminated electrically insulating sheet (11g) covering at least part of a top main surface of the core (see bottom surface of 11a), covering at least part of the electronic component (11g covers bottom surface of 12) and filling a gap between a lateral surface of the electronic component and a lateral surface of the core in the recess (see 11b filling within 11a1); and U.S. Patent Application No.: 16/088,993 Attorney Docket No.: 04017.0183U1 (A 4375 US) Page 3 of 19 an electrically insulating layer structure (11i) formed on top of the laminated electrically insulating sheet (11g), so that the electrically insulating layer structure covers the electronic component (11i covers 12); wherein a vertical thickness of the electronic component is smaller than a vertical thickness of the core thickness of 12 is smaller than the thickness of 11a); wherein the laminated electrically insulating sheet covers the upper surface of the electronic component (11g covers the bottom surface of 12); and wherein a build-up (11j) on an upper main surface (bottom surface of 11g) of the laminated electrically insulating sheet (11g) is 
Regarding claim 4, Sawatari discloses wherein a bottom main surface of the electronic component is flush with a bottom main surface of the core (top surface of 12 is flush with top surface of 11a).
Regarding claim 8, Sawatari discloses wherein the electronic component is entirely surrounded by the same material (see material 11b and 11c that surrounds 12).  
Regarding claim 9, Sawatari discloses a further electrically insulating layer structure (11c;Fig.1)  laminated on a bottom of the core (top surface of 11a) and on a bottom of the electronic component (top surface of 12b). 
Regarding claim 10, Sawatari discloses wherein the electrically insulating layer structure and the further electrically insulating layer structure are made of the same material (11i and 11c are made of the same material).  
Regarding claim 11, Sawatari discloses wherein the laminated electrically insulating sheet, the electrically insulating layer structure and the further electrically insulating layer structure have substantially the same coefficient of thermal expansion (11i, 11g, 11c are all made of the same material).  
 Regarding claim 13, Sawatari discloses, wherein the laminated electrically insulating sheet is an adhesive sheet a resin (see para 0051).  
 	Regarding claim 15, Sawatari disclose; the core comprises a fully cured dielectric (11a is a fully cured synthetic resin).  
 

Regarding claim 19, Sawatari disclose further comprising: adhesive material in the recess between at least part of the electronic component and the core (see filling material 11b within the recess).  
Regarding claim 20, Sawatari disclose wherein a vertical center of the electronic component is located vertically asymmetrically with regard to a vertical center of the core and the electrically insulating sheet (see 12 relative to the center of the core and the center of the sheet 11i).

Regarding claim 21, Sawatari discloses, comprising at least one of the following features: at least one electrically conductive layer structure is laminated on and/or within the component carrier (11i is laminated on core 11a).  
 	Regarding claim 28, Sawatari discloses providing a core having a recess (11a); arranging an electronic component in the recess (12 is the recess of 11a1); laminating an electrically insulating sheet (11g)  with the core (11a) and the electronic component (12) so that material of the electrically insulating sheet covers at least part of the core (11g covers part of the bottom surface of 11a), covers the electronic component (12) and fills a gap between a lateral surface of the electronic component and a lateral surface of the core in the recess (see 11b covers 12 and 11a1); and laminating a further electrically insulating layer structure (11i) on top of the electrically insulating sheet (11g), so that the further electrically insulating layer structure covers the electronic component (12); wherein a vertical thickness of the electronic component is smaller than a vertical thickness of the core (vertical thickness of 12 is less than vertical thickness of 11a); wherein the laminated electrically insulating sheet covers the upper surface of the electronic component (11i covers 12); and wherein a build-up (11j) on an upper main surface of the laminated electrically insulating sheet is substantially symmetrical to another 
Regarding claim 29, Sawatari discloses at least one of the following features: the electronic component (12) is arranged in the recess (11a1) so that a bottom main surface of the electronic component is aligned with a bottom main surface of the core (top surface of 12 is aligned with top surface of 11a).
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim (s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatari.

Regarding claim 12, Sawatari is silent with respect to wherein the laminated electrically insulating sheet, the electrically insulating layer structure and the further electrically insulating layer structure have a coefficient of thermal expansion of less than 20 ppm/°C.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a coefficient of thermal expansion of less than 20 ppm/°C for the electrically insulating layer structure and the further electrically insulating layer structure of the modified Miyazaki in order to prevent warping of the wiring board, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In reAller, 105 USPQ233.
Claim (s) 14 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatari, as applied to claim 1 and 28, and further in view of Sakurai et al. (US 2014/0285213 hereinafter Sakurai).

Regarding claim 14, Sawatari fails to disclose wherein the further electrically insulating layer structure comprises a prepreg.
Sakurai discloses wherein the further electrically insulating layer structure (600) comprises a prepreg (122 is a prepreg).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Sakurai to modify the printed circuit board of Sawatari in order to provide excellent electrical insulation between conducting layers.
Regarding claim 37, Sawatari fails to disclose wherein the component carrier comprises at least one via that reaches through the electrically insulating layer structure and at least partially through the laminated electrically Insulating sheet,
Sakurai discloses wherein the component carrier comprises at least one via that reaches through the electrically insulating layer structure and at least partially through the laminated electrically insulating sheet (see vias 301 and 302 go through 121 and 122 and 131 and 132;Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Sakurai to modify the printed circuit board of Sawatari in order to provide additional vias to provide additional circuit traces in between to perform more complex circuit operations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848